                                                                              (SPACE BELOW FOR FILING STAMP ONLY)
 1   MARK W. COLEMAN #117306
     NUTTALL COLEMAN & DRANDELL
 2   2333 MERCED STREET
     FRESNO, CALIFORNIA 93721
 3   PHONE (559) 233-2900
     FAX (559) 485-3852
     mcoleman@nuttallcoleman.com
 4

 5
     ATTORNEYS FOR    Defendant,
 6                    ROBERT CORDOVA, III

 7

 8                                 UNITED STATES DISTRICT COUNT
 9                                 EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                             Case No: 1:18-CR-00145-DAD-BAM
11
                     Plaintiffs,
12                                                          STIPULATION TO ALLOW TRAVEL
13           v.                                                         AND
                                                                   ORDER THEREON
14   ROBERT CORDOVA,

15                   Defendants.

16

17
             TO:     THE HONORABLE MAGISTRATE JUDGE BARBARA A. McAULIFFE, AND
18
     TO THE UNITED STATES ATTORNEY AND HIS REPRESENTATIVE, ASSISTANT
19
     UNITED STATES ATTORNEY, MICHAEL TIERNEY:
20
             Defendant, ROBERT CORDOVA, by and through his counsel, MARK W. COLEMAN,
21
     of NUTTALL COLEMAN & DRANDELL, hereby applies for an order allowing him to travel to
22

23   Shaver Lake in order to attend his family’s Easter celebration.

24           Currently, Defendant, ROBERT CORDOVA, is on pretrial release with a curfew of 6:00

25   a.m. to 9:00 p.m., and is on electronic monitoring.

26           Mr. Cordova is requesting that the court allow him to travel with his family to the Shaver
27   Lake area over the Easter weekend in order to celebrate the holiday with his mother’s family. Mr.
28
                                                    1
 1   Cordova would request permission to leave Fresno on April 19, 2019 to travel to Shaver Lake and

 2   return home on April 21, 2019, by his normal curfew of 9:00 p.m.
 3          Mr. Cordova has communicated with Pre-Trial Services Officer, Frank Guerrero, with
 4
     respect to this request. Mr. Guerrero has confirmed with counsel that Mr. Cordova has been in
 5
     full compliance with his conditions of release and has adhered with location monitoring
 6
     requirements. Mr. Guerrero stated that Pre-trial services will defer to the court with respect to this
 7
     request.
 8
            Counsel has communicated with Assistant United States Attorney Vicenza Rabenn who
 9
     has no objection to allowing the Defendant to travel to Shaver Lake for the Easter holiday.
10

11          IT IS SO STIPULATED.

12
     Dated: April 15, 2019.                 Respectfully Submitted,
13                                          NUTTALL COLEMAN & DRANDELL
14                                          /s/ Mark W. Coleman
                                            MARK W. COLEMAN
15                                          Attorney for Defendant,
                                            ROBERT CORDOVA
16
     Dated: April 15, 2019.                 UNITED STATES ATTORNEY’S OFFICE
17

18                                          /s/ Vicenza Rabenn
                                            VICENZA RABENN
19                                          Assistant U.S. Attorney
20

21

22

23

24

25

26

27

28
                                                       2
 1                                               ORDER

 2          GOOD CAUSE APPEARING THEREFORE,

 3          IT IS HEREBY ORDERED that Defendant, ROBERT CORDOVA, be allowed to travel

 4   with his family to the Shaver Lake area over the Easter weekend in order to celebrate the holiday
 5   with his mother’s family, beginning on April 19, 2019 at or around 6:00 p.m. through April 21,
 6
     2019 by 9:00 p.m.
 7
            IT IS FURTHER ORDERED that Defendant, ROBERT CORDOVA, be released from
 8
     his location monitor during the time periods set forth above only.
 9

10

11   IT IS SO ORDERED.

12
        Dated:     April 15, 2019                             /s/
13                                                       UNITED STATES MAGISTRATE JUDGE

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     3
